Case 2:18-cv-02217-SJO-FFM Document 95 Filed 11/07/18 Page 1 of 6 Page ID #:2663



    1 Brent H. Blakely (SBN 157292)
        bblakely@blakelylawgroup.com
    2
        Jessica C. Covington (SBN 301816)
    3   jcovington@blakelylawgroup.com
    4
        BLAKELY LAW GROUP
        1334 Parkview Avenue, Suite 280
    5   Manhattan Beach, California 90266
    6
        Telephone: (310) 546-7400
        Facsimile: (310) 546-7401
    7
    8 Attorneys for Defendants
        Essential Consultants, LLC and Michael Cohen
    9
   10                         UNITED STATES DISTRICT COURT
   11                        CENTRAL DISTRICT OF CALIFORNIA

   12    STEPHANIE CLIFFORD a.k.a.              Case No. 2:18-CV-02217-SJO-FFM
         STORMY DANIELS a.k.a. PEGGY
   13    PETERSON, an individual,               REPLY BRIEF RE PLAINTIFF’S
                                                “RESPONSE” TO ESSENTIAL
   14                 Plaintiff,                CONSULTANTS LLC’S MOTION
                                                TO STRIKE OR,
   15                v.                         ALTERNATIVELY, DISMISS
                                                FIRST AMENDED COMPLAINT
   16    DONALD J. TRUMP a.k.a. DAVID
         DENNISON, an individual,               Assigned to the Hon. S. James Otero
   17    ESSENTIAL CONSULTANTS, LLC, a
         Delaware Limited Liability Company,    Action Filed: March 6, 2018
   18    MICHAEL COHEN, an individual, and
         DOES 1 through 10, inclusive,          Date:     December 3, 2018
   19                                           Time:     10:00 a.m.
                      Defendants.               Location: 350 West 1st Street
   20                                                      Courtroom 10C, 10th Floor
   21
                                                           Los Angeles, CA 90012

   22
   23
   24
   25
   26
   27
   28

            REPLY BRIEF RE PLAINTIFF’S “RESPONSE” TO EC, LLC’S MOTION TO STRIKE
Case 2:18-cv-02217-SJO-FFM Document 95 Filed 11/07/18 Page 2 of 6 Page ID #:2664



    1         A. Plaintiff Has Conceded the Merits of Mr. Cohen’s Motion
    2         On October 15, 2018 this Court, in Clifford v. Trump, case No. 18-06893,
    3 granted Donald Trump’s Special Motion to Strike pursuant to Texas’ anti-SLAPP
    4 statute. (Blakely Decl. Ex. A) Seeing the proverbial “writing on the wall,” Plaintiff
    5 has not even endeavored to oppose Mr. Cohen’s anti-SLAPP motion on the merits,
    6 but instead only argues that New York law rather than California law, applies. Thus,
    7 Plaintiff has conceded that: a) her claim arose from acts “in the furtherance of Mr.
    8 Cohen’s right of petition or free speech, and b) she cannot prevail on her defamation
    9 claim. Reyes v. Wells Fargo Bank, N.A., 2017 U.S. Dist. LEXIS 198129 *8 (CD Cal.
   10 Aug. 7, 2017); Local Rule 7-12; Ghazali v. Moran, 46 Fed. 3d 52, 53 (9th Cir. 1995)
   11         B. California’s Anti-SLAPP Statute Governs
   12         Plaintiff, a resident of Texas, initiated this instant lawsuit in the State of
   13 California, the undisputed forum in this action. (ECF No. 1) Plaintiff alleges that Mr.
   14 Cohen made a defamatory statement which was widely disseminated and repeated
   15 “throughout California and across the country”; and that venue in California is
   16 proper because many of the events giving rise to her lawsuit “arose in California,
   17 including within the County of Los Angeles.” (ECF No. 14, pp. 2-17) Nonetheless,
   18 in a ruse to avoid the laws of the very forum she selected; Plaintiff now argues that
   19 the law of New York, not California, should apply.
   20         In a diversity case, “federal courts apply the substantive law of the forum in
   21 which the court is located, including the forum's choice of law rules.” Downing v.
   22 Abercrombie & Fitch, 265 F.3d 994, 1005 (9th Cir. 2001). California applies a three-
   23 step “governmental interest” analysis to choice-of-law questions. Id. Here,
   24 California is the forum state and therefore the application of its laws is preferred.
   25 Fleury v. Harper & Row, 698 F. 2d 1022, 1025 (9th Cir. 1983) (Defamation is a
   26 transitory tort to which the law of the forum will normally be applied absent a strong
   27 governmental interest of another jurisdiction); Hurtado v. Superior Court (1974) 11
   28 Cal. 3d 574, 581 (The court should be expected, as a matter of course, to apply the
                                            -2-
           REPLY BRIEF RE PLAINTIFF’S “RESPONSE” TO EC, LLC’S MOTION TO STRIKE
Case 2:18-cv-02217-SJO-FFM Document 95 Filed 11/07/18 Page 3 of 6 Page ID #:2665



    1 rule of decision found in the law of the forum). Thus, under the government interest
    2 analysis, California will apply its own law unless it is shown that there is a
    3 compelling reason to displace forum law. Kasel v. Remington Arms Co. (1972) 24
    4 Cal.App.3d 711. There is no compelling reason to displace the law of an interested
    5 forum unless such a choice of law would impair the interest of a foreign jurisdiction.
    6 Bernhard v. Harrah's Club (1976) 16 Cal.3d 313. Only if both states have a
    7 legitimate but conflicting interest in applying its own law will the court be
    8 confronted with a “true conflict” case. Downing at 1005.
    9         As California’s Supreme Court instructed in Hurtado, “generally speaking the
   10 forum will apply its own rule of decision unless a party litigant timely invokes the
   11 law of a foreign state. In such event he must demonstrate that the latter rule of
   12 decision will further the interest of the foreign state and therefore that it is an
   13 appropriate one for the forum to apply to the case before it.” Hurtado at 670;
   14 Downing at 1006. If only one state has an interest in the application of its laws, there
   15 is no "true conflict," and the law of the interested state is applied. Hurtado at 580.
   16 “The California Supreme Court has made it clear that when California has an interest
   17 in enforcing its law within its borders and a foreign state has no interest in having its
   18 law applied, then the law of California should be applied.” Downing at 1006.
   19         “California has articulated the important, substantive state interests furthered
   20 by the Anti-SLAPP statute.” United States ex rel. Newsham v. Lockheed Missiles &
   21 Space Co., 190 F.3d 963, 973 (9th Cir. 1999). In the text of the statute itself,
   22 California has expressed a strong interest in enforcing its Anti-SLAPP law to
   23 “encourage continued participation in matters of public significance” and to protect
   24 against “a disturbing increase in lawsuits brought primarily to chill the valid
   25 exercise” of constitutionally protected speech “through abuse of the judicial
   26 process.” See Cal. Civ. Proc. Code § 425.16(a). To this end, courts are instructed to
   27 “construe California's statute ‘broadly.’” Sarver v. Chartier, 813 F.3d 891, 899 (9th
   28 Cir. 2016).
                                             -3-
            REPLY BRIEF RE PLAINTIFF’S “RESPONSE” TO EC, LLC’S MOTION TO STRIKE
Case 2:18-cv-02217-SJO-FFM Document 95 Filed 11/07/18 Page 4 of 6 Page ID #:2666



    1         “Through enacting the Anti-SLAPP statute … California has indicated a
    2 stronger interest than [New York] in adjudication of certain defamation and other
    3 claims, when they are brought against defendants who engage in Constitutionally-
    4 protected activity. The California legislature has identified this as an interest it seeks
    5 to advance, while the [New York] legislature has not. This suggests application of
    6 California law to these claims, specifically as to the issue of whether the claims may
    7 be struck if they are held to violate California's Anti-SLAPP statute.” Dawe v.
    8 Corrections USA, 2009 U.S. Dist. LEXIS 45205 *25 (E.D. Cal. May 20, 2009).
    9         In Liberty Synergistics Inc. v. Microflo Ltd., 718 F.3d 138 (2d Cir. 2013), the
   10 Second Circuit found California's Anti-SLAPP law would apply to other states’
   11 substantive causes of action. The court noted that federal courts are required to
   12 apply the choice-of-law rules of the state in which the court sits, but since the case
   13 was originally filed in California and later transferred to the Eastern District of New
   14 York, the court in New York was required to act as if, for the purpose of determining
   15 the applicable state rules of decision, it was sitting in California. Id. at 153. The court
   16 then observed that it had “no reason to doubt that a California state court would
   17 apply California's anti-SLAPP rule as a matter of its own procedural rules, even if it
   18 applied New York substantive law to the merits of the malicious prosecution action.”
   19 Id. at 154. It further noted that California's anti-SLAPP law was not limited to causes
   20 of action that arose under California law and consequently found the District Court
   21 erred by concluding California's anti-SLAPP law would not apply merely because
   22 New York substantive law governed the cause of action. In so ruling, the Second
   23 Circuit focused on California’s interest in preventing the abuse of its judicial system:
   24 “One of the purposes of the [California anti-SLAPP] statute is to ensure that
   25 California courts, and the state's judicial processes as a whole, are not used as a
   26 means of interfering with the valid exercise of the right of free speech or the right of
   27 petition.” Id. at 155; see also, United Tactical Sys., LLC v. Real Action Paintball,
   28 Inc., 143 F. Supp. 3d 982, 1000 (N.D. Cal. 2015) (where court sits in California and
                                             -4-
            REPLY BRIEF RE PLAINTIFF’S “RESPONSE” TO EC, LLC’S MOTION TO STRIKE
Case 2:18-cv-02217-SJO-FFM Document 95 Filed 11/07/18 Page 5 of 6 Page ID #:2667



    1 case filed in California, court should apply California anti-SLAPP law even where
    2 the cause of action is based on another state's substantive law).
    3        Clifford’s lawsuit attacking Mr. Cohen’s right to free speech is exactly what
    4 the California Anti-SLAPP statute was designed to prevent—the abuse of
    5 California’s judicial system to chill the valid exercise of Constitutionally protected
    6 speech. While California has a strong interest in ensuring the applicability of its
    7 Anti-SLAPP statute to claims such as this, New York has expressed no interest
    8 whatsoever in preventing its citizens who are sued in California from availing
    9 themselves of the protections afforded by § 425.16. Liberty Synergistics at 155.
   10 Consequently, there is no compelling reason to displace the law of California with
   11 that of New York. Downing at 1006.
   12        For obvious reasons, Plaintiff’s Opposition wrongly focuses on where Mr.
   13 Cohen is located and altogether ignores California’s Legislatures intent, manifested
   14 in California’s robust Anti-SLAPP statute, to prevent courts from being congested
   15 with meritless lawsuits attacking Constitutionally protected free speech. However,
   16 even if the Court goes down the path that Plaintiff urges, the outcome remains the
   17 same. Like Texas, under California’s governmental interest analysis the situs of the
   18 injury remains a relevant consideration. Offshore Rental Co., Inc. v. Continental Oil
   19 Co. (1978) 22 Cal. 3d 157, 168. While New York is the state where Mr. Cohen
   20 resides, the damage, if any, to Plaintiff’s reputation would have occurred where
   21 Plaintiff works and/or resides, California and Texas respectively. See In re Yagman,
   22 796 F.2d 1165, 1171 (9th Cir. 1986). Since 2000 Plaintiff has appeared in and/or
   23 directed approximately 200 films, most of them shot in the San Fernando Valley
   24 California (aka “Porn Valley”) where the porn industry is located. (Blakely Decl.
   25 Exs. C&D) Plaintiff has been under contract with Wicked Pictures, headquartered in
   26 Canoga Park, California, since 2002. (Blakely Decl. Exs E&H) She has performed in
   27 California as part of her “Make America Horny Again Tour.” (Blakely Decl. Exs. I-
   28 K) On May 23, 2018 the City of West Hollywood celebrated “Stormy Daniels Day”
                                            -5-
           REPLY BRIEF RE PLAINTIFF’S “RESPONSE” TO EC, LLC’S MOTION TO STRIKE
Case 2:18-cv-02217-SJO-FFM Document 95 Filed 11/07/18 Page 6 of 6 Page ID #:2668



    1 and awarded Plaintiff a key to the city. (Blakely Decl. Ex. F) In January 2019,
    2 Plaintiff will be hosting the XBIZ awards, the biggest porn-industry show of the
    3 year, in Los Angeles California. (Blakely Decl. Ex. G)
    4         While Plaintiff may have performed throughout the Country during her career,
    5 the State where she has unquestionably spent most of the time working is California.
    6 As Plaintiff herself admitted in the pleadings, California is also the state, indeed the
    7 only one she specifically named, where she was injured. (ECF No. 14) In stark
    8 contrast, Plaintiff, who has the burden, has failed to provide any evidence that she,
    9 her claim, or her purported injury, is in any way connected to the State of New York.
   10 Under these circumstances, New York has absolutely no interest in the reputation of
   11 Plaintiff. 1 In Re Yagman at 1171. There is no “true conflict” of New York law with
   12 California law; California law is applicable to Plaintiff’s claim. Downing at 1007.2
   13   Dated: November 7, 2018              BLAKELY LAW GROUP
   14
                                             By: /s/ Brent H. Blakely
   15                                            Brent H. Blakely
   16
                                                 Attorneys for Defendants
                                                 EC, LLC and Michael Cohen
   17
   18
   19         1
                All the authority relied upon by Plaintiff is distinguishable. For instance,
   20   Competitive Tech v. Fujitsu, 286 F. Supp. 2d 1118 (N.D. Cal. 2003) involved Illinois
        choice of law rules and no injury in California. Likewise, in Mero v. USFSA, 2006
   21   LEXIS 4854 (E.D. Mich. 2006) the plaintiff was a Michigan resident and the forum
   22   state, Michigan, had “an unquestionable interest” in the case. In Condit v. Dunne, 317
        F. Supp. 2d 344 (S.D.N.Y. 2004), where New York was both the forum state and the
   23
        basis for the choice of law analysis, the Court held that California, where the plaintiff
   24   was injured, had a greater interest than New York in a defamation case.
   25         The only state other than California that could conceivably have an interest in
              2


      having its laws applied would be Texas, where the Plaintiff is domiciled. Calder v.
   26 Jones, 465 U.S. 783 (1984). Like California, Texas has a robust anti-SLAPP statute,
   27 the Texas Citizens Participation Act. Tex. Civ. Prac. & Rem. Code § 27 et. al. Thus,
      there is no conflict because the same outcome would be reached under the laws of
   28 each of the states involved. Hurtado at 580.
                                             -6-
            REPLY BRIEF RE PLAINTIFF’S “RESPONSE” TO EC, LLC’S MOTION TO STRIKE
